Appeal from an order of the Family Court, Wayne County (John B. Nesbitt, J.), entered September 7, 2012 in proceedings pursuant to Social Services Law § 384-b. The order, among other things, transferred guardianship and custody of the subject children to petitioner.
It is hereby ordered that the order so appealed from is unanimously modified on the law by dismissing the petition filed on April 12, 2011 and as modified the order is affirmed without costs in accordance with the same Memorandum as in Matter of Miranda J. (<Jeromy J.) ([appeal No. 1] 118 AD3d 1469 [June 20, 2014]).
Present — Centra, J.P, Lindley, Sconiers, Valentino and DeJoseph, JJ.